DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
2.	Applicant’s election of Group I in the reply filed on December 30, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

3.	Claims 54-82 are pending.
	Claims 1, 5, 7, 9-12, 27, 30-37, 39 and 51 have been cancelled.
	Claims 7, 9 and 75 have been amended.
	Claims 54-82 have been added.
	Claims 54-82 are examined on the merits.

Claim Objections
4.	Claims 54 and 67 are objected to because of the following informalities:  
a. recitation, CD47+ in claims 54 and 67 cite a plus (+) that should be a superscript, CD47+; and
 and SIRPApplicants should choose one citation for clarity and consistent with the Specification.
Correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 54-82 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Applicants broadly claim a method for treating CD47+ tumors comprising administering a polypeptide capable of binding to extracellular domain of human CD47 to modulate the interaction between human Sirp and human CD47, wherein the polypeptide comprises a CD47-, wherein said variant differs from said CD47-binding fragment of human Sirp with up to 1 amino acid insertion, deletion, or substitution for every 7 amino acids in length. 
Applicants are not entitled to all variant molecules capable of interrupting signaling between human Sirpand human CD47, which are not identified by a sequence identity number or explicitly defined by structure. As the claims are written they read on protein variants containing deletions, insertions and/or substitutions.
Vas-Cath Inc. V. Mahurkar, 19 USPQ2d 1111, clearly states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117). The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116). Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (see page 115).
With the exception of the sequences listed in the specification, SEQ ID NO: 1, 2, 4-7 and 13 on pages 3-5, the skilled artisan cannot envision the detailed structure of the encompassed polypeptides and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and a reference to a potential method of isolating it. The polypeptide itself is required. See Fiers v. Revel, 25 USPQ 2d 1601 at 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Lts.( 18 USPQ2d 1016.
The Reagents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus of nucleic acids by only their functional activity does not provide an adequate written description of the genus. The court indicated that while Applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a representative number of DNA molecules, usually defined by a nucleotide sequence, falling within the scope of the claimed genus. At section B(l), the court states that "An adequate written description of a DNA...'requires a precise definition, such as by structure, formula, chemical name, or physical properties', not a mere wish or plan for obtaining the claimed chemical invention".
The USPTO has released a Memo on the Clarification of Written Description Guidance
For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018. See https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.
The Memo clarifies the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) concerning the written description requirement for claims drawn to antibodies, including the following.
“In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional”.
There is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the CD47-binding variant of a CD47-binding fragment of human Sirpessential to the claimed invention to demonstrate possession that Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017).
“When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.” See Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005). 
In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), the following is noted.
“When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.” See Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005).
In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms.,Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), the following is noted.
To show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358).

    	Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).
    	An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361).
     	Here, Applicants’ claims include antibodies that encompass various structural, specificities and functional attributes to fulfill the requirements of a structure-function relationships of written description, but does not describe the structure-identifying information about the monoclonal antibodies, nor describe a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of the variant antibodies.
A skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus that exhibit this functional property. 
The specification does not evidence the possession of all binding and fusion molecules that are undefined and uncharacterized falling within the potentially large genus to establish University of California v. Eli Lilly and Co. 43 U5PQ2d 1398.
The full breadth of the claims do not meet the written description provision of 35 U.S.C. 112, first paragraph.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

8.	Claims 54-82 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu et al. (J. Mod. Biol. 365(3): 680-693, January 19, 2007/ IDS reference C36 submitted March 27, 2019), and further in view of Smith et al., US 2010/0239579 A1 (effective filing date May 15, 2007/ IDS reference A13 submitted March 27, 2019), Jamieson et al., US 2009/0191202 (filed January 15, 2009) and Freeman et al, US 2002/0086414 A1 (published July 4, 2002).
	Liu teaches contacting promyelocytic leukemic cell line, HL-60 with wild-type and mutant soluble SIRP1.IgV-Fc fusion proteins, as well as wild-type Bit.IgV fusion proteins, see page 4, Ala/Val57…section; page 10, Binding...section; page 24, Figure 7.  Bit is a member of the SIRP subfamily, see bridging sentence of pages 2 and 3.  CD47 expressing epithelial cells were contacted with SIRP-IgV-Fc fusion proteins, see last sentence of Binding...section on page 10; page 22, Figure 5; and page 23, Figure 6.  Liu teaches several variant SIRP-IgV-Fc fusion proteins, see page 15, Figure 1.  Liu teaches IgV domains of SIRP(Bit and SIRP1) bind to CD47 
Liu fails to teach in vivo treatment of hematological cancers, lymphoma and myeloma with the fusion protein comprising the polypeptide of Liu fused to a heterologous polypeptide with an immunoglobulin constant region of human IgC1 or IgC4 that may comprise at least one amino acid substitution at one or more positions.
Smith teaches "…fusion polypeptides that comprise CD47 extracellular domain or variant thereof that is fused to a Fc polypeptide" are able to treat proliferative disorders, such as B-cell chronic lymphocytic leukemia and lymphoma, see abstract; page 3, sections 0038-0040; and page 37, sections 0257 and 0258.  Jamieson further teaches CD47 expression is present in myeloproliferative disorders, AML and DLBCL, see page 13, sections 0128 and 0129; and page 26, section 0237.  DLBCL is art known as a B-cell non-Hodgkin lymphoma.  
Moreover, Freeman teaches a fusion protein comprising a first protein linked with a heterologous polypeptide, see page 8, section 0069.  The heterologous polypeptide may “…a constant region of an immunoglobulin molecule” specifically comprising “…the hinge, CH2 and CH32 domains of IgG1”, see page 8, 0069. The immunoglobulin constant region may be a human C1 domain or C4 domain, wherein genetic modifications can be introduced, see page 2, section 0011; page 3, section 0016; page 7, sections 0064 and 0065; and page 8, section 0069. It would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to treat additional CD47 expressing cells with fusion polypeptides that comprise SIRP extracellular domain or variant thereof that is fused to a Fc polypeptide and/or a 1.IgV-Fc fusion proteins are able to mediate cell surface binding to CD47 and with the implementation of molecules able to disrupt the CD47-SIRP interaction there is consequent repression of CD47, phagocytosis and clearing of tumor cells by macrophages, see Liu reference; bridging paragraph of pages 15 and 16 in Jamieson. Moreover, one of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in Freeman that a second polypeptide or heterologous polypeptide that is able to affect or alter “…the solubility, affinity, stability or valency of the first peptide”, as well as reduce or eliminate effector activity, see page 7, sections 0064 and 0065.

Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

10.	Claims 54-82 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-40 of U.S. Patent No. 10,907,209 B2 (issued February 2, 2021) Although the claims at issue are not identical, they are not patentably distinct from each other because they are not patentably distinct from each other because they both sets of claims read + expressing hematological cancer comprising the administration SIRP, as well as SIRP as part of a fusion protein capable of binding to the extracellular domain of human CD47 and modulating or interrupting the interaction and/or signaling between human Sirp and human CD47.  The said polypeptide may be a binding variant comprising an IgV domain of human Sirp variant 2, as well as coupled to an immunoglobulin portion. The patent discloses SEQ ID NOs: 4-7, soluble human SIRPa, variant domains comprising up to 1 amino acid insertion, deletion or substitution for every 7 amino acids in length.  Moreover, the immunoglobulin portion may comprise an immunoglobulin constant region such as C1 domain or a C4 domain, as well as immunoglobulin constant region with at least one amino acid substitution at one or more positions selected from 231, 234, 235, 236, 237, 239, 297, 318, 320 and 322.
	Accordingly, as the instant claims are written, U.S. Patent No. 10,907,209 B2 clearly anticipates the genus claims of the instant application. 

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831.  The Examiner works a flexible schedule, however she can generally be reached on 7AM-6PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALANA HARRIS DENT
Primary Examiner
Art Unit 1643


Alana Harris Dent
30 March 2021

/Alana Harris Dent/
Primary Examiner, Art Unit 1643